Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 1 of 34




                       EXHIBIT 1
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 2 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 3 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 4 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 5 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 6 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 7 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 8 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 9 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 10 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 11 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 12 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 13 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 14 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 15 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 16 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 17 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 18 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 19 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 20 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 21 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 22 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 23 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 24 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 25 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 26 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 27 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 28 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 29 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 30 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 31 of 34
          Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 32 of 34
                                                                         CLERK OF STATE COURT
                                                                        EVANS COUNTY, GEORGIA
                                           Evans                      STSV2020000009
                                                                               RWH
                                                                       MAR 09, 2020 10:00
                                                                                     0:00 AM

               03-09-2020                           STSV2020000009




Yarbrough, David                           MONSANTO COMPANY




                   Tate, Mr. Mark A.                   698820
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 33 of 34
Case 6:20-cv-00037-JRH-CLR Document 1-1 Filed 04/09/20 Page 34 of 34
                                                               CLERK OF STATE COURT
                                                              EVANS COUNTY, GEORGIA
                                                            STSV2020000009
                                                                     RWH
                                                             MAR 19, 2020 10:16
                                                                           0:16 AM
